Exhibit 10.3

 

SPONSOR WARRANTS PURCHASE AGREEMENT

 

THIS SPONSOR WARRANTS PURCHASE AGREEMENT, effective as of July 18, 2017 (as it
may from time to time be amended, this “Agreement”), is entered into by and
between Federal Street Acquisition Corp., a Delaware corporation (the
“Company”), and FS Sponsor LLC, a Delaware limited liability company (the
“Purchaser”).

 

WHEREAS:

 

The Company intends to consummate a public offering of the Company’s units (the
“Public Offering”), each unit consisting of one share of the Company’s Class A
common stock, par value $0.0001 per share (each, a “Share”), and one-half of one
warrant;

 

Each whole warrant entitles the holder to purchase one Share at an exercise
price of $11.50 per Share; and

 

The Purchaser has agreed to purchase an aggregate of 13,750,000 warrants (or up
to 14,950,000 warrants if the over-allotment option in connection with the
Public Offering is exercised in full) (the “Sponsor Warrants”), each whole
Sponsor Warrant entitling the holder to purchase one Share at an exercise price
of $11.50 per Share.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1. Authorization, Purchase and Sale; Terms of the Sponsor Warrants.

 

A.  Authorization of the Sponsor Warrants.  The Company has duly authorized the
issuance and sale of the Sponsor Warrants to the Purchaser.

 

B.  Purchase and Sale of the Sponsor Warrants.

 

(i)  At least one business day prior to the consummation of the Public Offering
(the “Initial Closing Date”), the Company shall issue and sell to the Purchaser,
and the Purchaser shall purchase from the Company, 13,750,000 Sponsor Warrants
at a price of $1.00 per warrant for an aggregate purchase price of $13,750,000
(the “Purchase Price”), which shall be paid by wire transfer of immediately
available funds to the Company in accordance with the Company’s wiring
instructions.  On the Initial Closing Date, upon the payment by the Purchaser of
the Purchase Price by wire transfer of immediately available funds to the
Company, the Company, at its option, shall deliver a certificate evidencing the
Sponsor Warrants purchased on such date duly registered in the Purchaser’s name
to the Purchaser, or effect such delivery in book-entry form.

 

--------------------------------------------------------------------------------


 

(ii)  On the date of the consummation of the closing of the over-allotment
option in connection with the Public Offering or on such earlier time and date
as may be mutually agreed by the Purchaser and the Company (each such date, an
“Over-allotment Closing Date”, and, each Over-allotment Closing Date (if any)
together with the Initial Closing Date, being sometimes referred to herein as a
“Closing Date,” or the “Closing Dates”), the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, up to 1,200,000
Sponsor Warrants at a price of $1.00 per warrant for an aggregate purchase price
of up to $1,200,000 (if the over-allotment option in connection with the Public
Offering is exercised in full) (the “Over-allotment Purchase Price”), which
shall be paid by wire transfer of immediately available funds to the Company in
accordance with the Company’s wiring instructions.  On the Over-allotment
Closing Date, upon the payment by the Purchaser of the Over-allotment Purchase
Price by wire transfer of immediately available funds to the Company, the
Company shall, at its option, deliver a certificate evidencing the Sponsor
Warrants purchased on such date duly registered in the Purchaser’s name to the
Purchaser, or effect such delivery in book-entry form.

 

C.  Terms of the Sponsor Warrants.

 

(i)  Each Sponsor Warrant shall have its terms set forth in a Warrant Agreement
to be entered into by the Company and a warrant agent, in connection with the
Public Offering (the “Warrant Agreement”).

 

(ii)  At the time of the closing of the Public Offering, the Company and the
Purchaser shall enter into a registration rights agreement (the “Registration
Rights Agreement”) pursuant to which the Company will grant certain registration
rights to the Purchaser relating to the Sponsor Warrants and the Shares
underlying the Sponsor Warrants.

 

Section 2. Representations and Warranties of the Company.  As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Sponsor Warrants, the Company hereby represents and warrants to the Purchaser
(which representations and warranties shall survive the Closing Dates) that:

 

A.  Organization and Corporate Power.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company. 
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

B.  Authorization; No Breach.

 

(i)  The execution, delivery and performance of this Agreement and the Sponsor
Warrants have been duly authorized by the Company as of the Closing Date.  This
Agreement constitutes the valid and binding obligation of the Company,
enforceable in accordance with its terms.  Upon issuance in accordance with, and
payment pursuant to, the terms of the Warrant Agreement and this Agreement, the
Sponsor Warrants will constitute valid and binding obligations of the Company,
enforceable in accordance with their terms as of the Closing Dates.

 

2

--------------------------------------------------------------------------------


 

(ii)  The execution and delivery by the Company of this Agreement and the
Sponsor Warrants, the issuance and sale of the Sponsor Warrants, the issuance of
the Shares upon exercise of the Sponsor Warrants and the fulfillment of, and
compliance with, the respective terms hereof and thereof by the Company, do not
and will not as of the Closing Dates (a) conflict with or result in a breach of
the terms, conditions or provisions of, (b) constitute a default under,
(c) result in the creation of any lien, security interest, charge or encumbrance
upon the Company’s capital stock or assets under, (d) result in a violation of,
or (e) require any authorization, consent, approval, exemption or other action
by or notice or declaration to, or filing with, any court or administrative or
governmental body or agency pursuant to the certificate of incorporation of the
Company or the Bylaws of the Company (in effect on the date hereof or as may be
amended prior to completion of the contemplated Public Offering), or any
material law, statute, rule or regulation to which the Company is subject, or
any agreement, order, judgment or decree to which the Company is subject, except
for any filings required after the date hereof under federal or state securities
laws.

 

C.  Title to Securities.  Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, the Shares issuable upon
exercise of the Sponsor Warrants will be duly and validly issued, fully paid and
nonassessable.  Upon issuance in accordance with, and payment pursuant to, the
terms hereof and the Warrant Agreement, the Purchaser will have good title to
the Sponsor Warrants and the Shares issuable upon exercise of such Sponsor
Warrants, free and clear of all liens, claims and encumbrances of any kind,
other than (i) transfer restrictions hereunder and under the other agreements
contemplated hereby, (ii) transfer restrictions under federal and state
securities laws, and (iii) liens, claims or encumbrances imposed due to the
actions of the Purchaser.

 

D.  Governmental Consents.  No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 

Section 3. Representations and Warranties of the Purchaser.  As a material
inducement to the Company to enter into  this Agreement and issue and sell the
Sponsor Warrants to the Purchaser, the Purchaser hereby represents and warrants
to the Company (which representations and warranties shall survive the Closing
Dates) that:

 

A.  Organization and Requisite Authority.  The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

B.  Authorization; No Breach.

 

(i)  This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii)  The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of the Closing Dates conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

 

3

--------------------------------------------------------------------------------


 

C.  Investment Representations.

 

(i)  The Purchaser is acquiring the Sponsor Warrants and, upon exercise of the
Sponsor Warrants, the Shares issuable upon such exercise (collectively, the
“Securities”), for the Purchaser’s own account, for investment purposes only and
not with a view towards, or for resale in connection with, any public sale or
distribution thereof.

 

(ii)  The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a)(3) of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”).

 

(iii)  The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv)  The Purchaser decided to enter into this Agreement not as a result of any
general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act.

 

(v)  The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. 
The Purchaser has been afforded the opportunity to ask questions of the
executive officers and directors of the Company.  The Purchaser understands that
its investment in the Securities involves a high degree of risk and it has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to the acquisition of the
Securities.

 

(vi)  The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii)  The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless
(1) subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder.  In this
regard, the Purchaser understands that the Securities and Exchange Commission
has taken the position that promoters or affiliates of a blank check company and
their transferees, both before and after a Business Combination, are deemed to
be “underwriters” under the Securities Act when reselling the securities of a
blank check company.  Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Securities
despite technical compliance with the requirements of such Rule, and the
Securities can be resold only through a registered offering or in reliance upon
another exemption from the registration requirements of the Securities Act.

 

4

--------------------------------------------------------------------------------


 

(viii)  The Purchaser has such knowledge and experience in financial and
business matters, knowledge of the high degree of risk associated with
investments in the securities of companies in the development stage such as the
Company, is capable of evaluating the merits and risks of an investment in the
Securities and is able to bear the economic risk of an investment in the
Securities in the amount contemplated hereunder for an indefinite period of
time.  The Purchaser has adequate means of providing for its current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Securities.  The
Purchaser can afford a complete loss of its investment in the Securities.

 

Section 4. Conditions of the Purchaser’s Obligations.  The obligations of the
Purchaser to purchase and pay for the Sponsor Warrants are subject to the
fulfillment, on or before the Closing Dates, of each of the following
conditions:

 

A.  Representations and Warranties.  The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of the
Closing Dates as though then made.

 

B.  Performance.  The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing Dates.

 

C.  No Injunction.  No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D.  Warrant Agreement and Registration Rights Agreement.  The Company shall have
entered into a Warrant Agreement with a warrant agent and the Registration
Rights Agreement, each on terms satisfactory to the Purchaser.

 

Section 5. Conditions of the Company’s Obligations.  The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before the Closing Dates, of each of the following conditions:

 

A.  Representations and Warranties.  The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of the
Closing Dates as though then made.

 

B.  Performance.  The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before the
Closing Dates.

 

C.  No Injunction.  No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

5

--------------------------------------------------------------------------------


 

D.  Warrant Agreement.  The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Company.

 

Section 6. Termination.  This Agreement may be terminated at any time after
September 30, 2017 upon the election by either the Company or the Purchaser upon
written notice to the other party if the closing of the Public Offering does not
occur prior to such date.

 

Section 7. Survival of Representations and Warranties.  All of the
representations and warranties contained herein shall survive the Closing Dates.

 

Section 8. Definitions.  Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the Registration Statement on
Form S-1 the Company filed with the Securities and Exchange Commission under the
Securities Act relating to the Public Offering.

 

Section 9. Miscellaneous.

 

A.  Successors and Assigns.  Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not.  Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof.

 

B.  Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

C.  Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

 

D.  Descriptive Headings; Interpretation.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement.  The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E.  Governing Law.  This Agreement shall be deemed to be a contract made under
the laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

 

F.  Amendments.  This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

 

COMPANY:

 

 

 

FEDERAL STREET ACQUISITION CORP.

 

 

 

By:

/s/ Charles Holden

 

 

Name:

Charles Holden

 

 

Title:

Chief Financial Officer

 

 

 

PURCHASER:

 

 

 

FS SPONSOR LLC

 

 

 

By:

/s/ Scott Sperling

 

 

Name:

Scott Sperling

 

[Signature page to Sponsor Warrants Purchase Agreement]

 

--------------------------------------------------------------------------------